Citation Nr: 1724790	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a December 2009 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2011, the Board reopened the claim and remanded it for further development.  

A February 2014 Board decision denied the Veteran service connection for a psychiatric disability.  He appealed that decision to the Court.  In November 2015, the Court issued a mandate that vacated the February 2014 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in an August 2015 Memorandum decision.  In March 2016, the Board remanded the case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2016 remand ordered a psychiatric evaluation conducted in compliance with the directives of the Court's August 2015 Memorandum Decision, with the opinion offered including discussion of all of the Veteran's reported stressor events (to include those the Board had found to not have been credibly reported).

While the opinion provided on April 2016 VA examination did not include discussion of the stressor events that were found not credibly reported, the examiner explained that the Veteran was no longer alleging such stressors.  As discussion of stressor events no longer alleged would be pointless, the Board finds that the examination conducted in April 2016 was in compliance with the Court's directives, despite the omission of comment on the stressor events in question beyond the fact that the Veteran was no longer alleging them.  The April 2016 VA examiner found that the Veteran did not present a profile of symptoms consistent with a diagnosis of PTSD; the examiner noted that the Veteran did not report observing any dead or wounded (but did report witnessing a machinegun fired).

In a communication received in March 2017, after the case was returned to the Board, the Veteran's attorney observed that earlier that month the Veteran had received a diagnosis of PTSD by a VA provider; requested that the report of that evaluation be secured for the record; and waived AOJ initial consideration of such evidence. A copy of the evaluation report was provided to the Veteran's attorney. 

A March 20, 2017 VA psychiatric treatment record has since been associated with the Veteran's electronic VA record.  It reflects that the Veteran received a primary diagnosis on PTSD (apparently based on his accounts of serving in circumstances consistent with a fear of hostile action).  Significantly, the AOJ had previously determined (and the Board had so noted) that the Veteran had not served in circumstances consistent with a fear of hostile action.  Additional VA treatment records dated to the beginning of April 2017 have also been received and associated with the Veteran's electronic VA record. 

The Veteran's accounts of stressor events in service noted by the March 2017 VA treatment provider are not described in sufficient detail to discern whether they are mere reiterations of his earlier reports (which were found to be less than credible, but per the Court's Memorandum decision nonetheless required consideration by an examiner), or whether they constitute new stressor reports that require an initial assessment.  The Board observes that the Court's Memorandum decision did not disturb the credibility assessments made by the Board in its February 2014 decision.  Notably, the Veteran's inconsistent reporting of stressor events has complicated the analysis in this matter.  His failure to report to the April 2016 examiner the stressors specifically cited as requiring comment in the Memorandum Court decision must be reconciled with his earlier reports of such stressor events and any reference to such events on post-April 2016 treatment.  
In summary there is conflicting evidence in the record (from VA examining and treatment providers) regarding whether or not the Veteran has a diagnosis of PTSD related to his service, and remaining question (in view of his reports to the March 2017 VA examiner) whether he served in circumstances consistent with a fear of hostile action.  The conflicting evidence and ambiguity regarding the nature of his service must be resolved for proper appellate consideration of the matter at hand. 

The March 20, 2017 treatment record added to the record suggests that there may be additional records of post-April 2017 VA psychiatric treatment the Veteran received that remain outstanding.  Any such records are constructively of record, may contain pertinent information, and must be secured for appellate consideration.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record any additional (to the March 20, 2017 treatment record already associated with the Veteran's electronic VA record) outstanding records of VA psychiatric evaluations or treatment the Veteran may have received since April 2017.  If there are no such records, it should be so noted in the record.   

2.  The AOJ should ask the Veteran to (perhaps with his attorney's assistance) identify each stressor event he alleges he was exposed to in service and each circumstance of his service that he considers to have been an occasion for fear of hostile action/terrorist activity.  They should also be asked to reconcile the inconsistencies in accounts of stressors/nature of service provided to the April 2016 VA examiner and to the March 2017 VA treatment provider.  The Veteran and his attorney should have ample opportunity to respond.

Thereafter, the AOJ should make new factual findings for the record (encompassing all information added to the record since any previous such findings, as well as the guidance provided in the Court's Memorandum decision) as to whether or not the Veteran served in combat, was exposed to a corroborated by credible supporting evidence stressor event in service, or served in circumstances consistent with a fear of hostile action/terrorist activity.  The reasoning for the determinations must be explained in detail, with citation to supporting factual data.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability, in particular reconciling the conflicting evidence regarding whether or not he has a diagnosis of PTSD in accordance with DSM-V, based on a corroborated stressor event in service or on a fear of hostile enemy action/terrorist activity.  The examiner must be advised of the AOJ's updated determinations regarding whether the Veteran was exposed to a corroborated stressor event in service or served in circumstances consistent with a fear of hostile enemy action/terrorist activity.  The entire record must be reviewed by the examiner, and the examiner should specifically note the Court's Memorandum decision, the report of the April 2016 VA examination (when PTSD was not diagnosed), the March 2017 (and any other post-April 2016) treatment record (when PTSD was diagnosed), and the Veteran's (his attorney's) response to the AOJ's (above-sought) request for clarification of his accounts of alleged stressors in/circumstances of his service.  Based on review of the record and examination/interview of the Veteran, the examiner should provide responses to the following:
a) Please identify (by diagnosis) each psychiatric disability entity found or shown by the record during the pendency of the instant claim.  Specifically does the Veteran have a diagnosis of PTSD in accordance with DSM-V based on a corroborated stressor event in service of on a fear of hostile action/terrorist activity?  

b) If the Veteran is found to have/have had PTSD please identify the stressor (including fear of hostile action) and symptoms that support the diagnosis.

c) If not, please identify the requirement for such diagnosis found lacking.  Please also comment on the March 2017 VA treating provider's (and any other shown during the pendency of the instant claim) diagnosis of PTSD, explaining the rationale for disagreement with such diagnosis).  If the Veteran has not expressly retracted (in response to the AOJ's request sought above) prior allegations of stressors, to ensure compliance with the Court's August 2015 Memorandum Decision, the response to this question must discuss not only the stressors reported by the Veteran during the examination, but also the "other stressors that [are] part of the claims file." In particular, the VA examiner must specifically discuss the reported stressors of "witnessing a convoy sustain gun fire" and "seeing wounded soldiers lie around an ambushed truck." 

d)  Please identify the likely etiology for each psychiatric diagnosis other than PTSD found or shown by the record during the pendency of this claim (including depressive disorder not otherwise specified (NOS), in remission, alcohol dependence in sustained full remission, pathological gambling in remission, depression, dysthymic disorder, panic disorder, personality disorder, and generalized anxiety disorder).  Is it at least as likely as not (a 50 percent or greater probability) that such psychiatric disability entity is related to the Veteran's military service/documented events therein.

The examiner must include rationale with all opinions.

4.  Thereafter, the AOJ should review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

